    Case 8:19-cv-00705-JSM-SPF Document 1 Filed 03/22/19 Page 1 of 9 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

    KENTAREE BRANT,

          Plaintiff,
    v.
                                                            CASE NO.:
    FIRST CONTACT, LLC,

          Defendant.
                                                      /

                                                COMPLAINT

         1.      Unwanted “Robocalls” are the #1 consumer complaint in America today.

         2.      The people complaining about harassing robocalls is increasing at an alarming rate.

In 2015, 2,125,968 complained to the Federal Trade Commission (FTC) and Federal

Communications Commission (FCC), in 2016 this number was 3,401,614 2016 and in 2017 it was

4,501,967.1

         3.      First Contact, LLC robocalled the Plaintiff 210 times.

         4.      First Conact, LLC has a corporate policy to robocall people thousands of times.

         5.       “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

modern civilization. They wake us up in the morning; they interrupt our dinner at night; they force

the sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.’

137 Cong. Rec. 30, 821 (1991).              Senator Hollings presumably intended to give telephone

subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm




1
 It is important to recognize these merely reflect the number of individuals that complained to these agencies; the
number of people that have been victimized by illegal robocalling abuse could be close to 100,000,000 in the last 3
years
  Case 8:19-cv-00705-JSM-SPF Document 1 Filed 03/22/19 Page 2 of 9 PageID 2



Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014). Despite the penalties put in place over 26

years ago, robocall abuse continues to skyrocket.

       6.      Plaintiff, Kentaree Brant, alleges Defendant, First Contact, LLC,, robocalled him

more than 210 times in stark violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227

et seq. (“TCPA”).

       7.      Robocalls are very inexpensive to make. As was noted in a Senate hearing on the

subject: “With such a cheap and scalable business model, bad actors can blast literally tens of

millions of illegal robocalls over the course of a single day at less than 1 cent per minute.” Stopping

Fraudulent Robocall Scams: Can More Be Done?: Hearing Before the Subcomm. on Consumer

Prot., Prod. Safety, and Ins. of the S. Comm. on Commerce, Sci., and Transp., 113 Cong. 113-117

(2013) (statement of Lois Greisman, Assoc. Director, Division of Marketing Practices, Bureau of

Consumer Protection, Federal Trade Commission).

       8.      The TCPA was enacted to prevent companies like First Contact, LLC from

invading American citizens’ privacy and prevent illegal robocalls.

       9.      Congress enacted the TCPA to prevent real harm. Congress found that "automated

or pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type of call" and

decided that "banning" such calls made without consent was "the only effective means of

protecting telephone consumers from this nuisance and privacy invasion." Pub. L. No. 102-243,

§§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227; see also Mims v. Arrow Fin. Servs., LLC,

132 S. Ct. 740, 744 (2012) (“The Act bans certain practices invasive of privacy”).

       10.     According to findings by the FCC—the agency Congress vested with authority to

issue regulations implementing the TCPA—such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

                                                   2
  Case 8:19-cv-00705-JSM-SPF Document 1 Filed 03/22/19 Page 3 of 9 PageID 3



solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized that

wireless customers are charged for incoming calls whether they pay in advance or after the minutes

are used.

                                 JURISDICTION AND VENUE

       11.     Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. §1331.

       12.     Violations described in the Complaint occurred while Plaintiff was in Lake Wales,

Florida.

                                      FACTUAL ALLEGATIONS


       13.     Plaintiff is a natural person and citizen of the State of Florida, residing in Lake

Wales, Florida.

       14.     Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8) 15 U.S.C. §

1692(a)(3).

       15.     Plaintiff is an “alleged debtor.”

       16.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11th Cir. 2014); Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

       17.     Defendant is a Minnesota limited liability company with its registered office

address in St. Paul, Minnesota, and its principal executive office in St. Petersburg, Florida.

       18.     Defendant is a “debt collector” as defined by Florida Statute § 559.55(7) and 15

U.S.C. § 1692(a)(6).

       19.     The debt that is the subject matter of this complaint is a “consumer debt” as defined

by Florida Statute § 559.55(6) and 15 U.S.C. § 1692(a)(5).


                                                   3
  Case 8:19-cv-00705-JSM-SPF Document 1 Filed 03/22/19 Page 4 of 9 PageID 4



         20.    Plaintiff is the regular user and carrier of the cellular telephone number at issue,

(863) 605-5627.

         21.    Plaintiff was the “called party” during each phone call subject to this lawsuit.

         22.    Defendant intentionally harassed and abused Plaintiff on numerous occasions by

calling several times during one day, and on back to back days, with such frequency as can

reasonably be expected to harass.

         23.    Defendant did not have the “express consent” of the Defendant to call his cell

phone.

         24.    “Express consent” is narrowly construed by the Courts.

         25.    It is the Defendant’s burden to prove they had “express consent” per the TCPA to

call the Plaintiff on his cell phone using an “automatic telephone dialing system” (ATDS).

         26.    It is the Defendant’s burden to prove they had “express consent” per the TCPA to

call the Plaintiff on his cell phone using an ATDS for each account they were calling on.

         27.    In or about 2015, Plaintiff received a telephone call to his aforementioned cellular

telephone number from Defendant seeking to recover a debt. Upon receipt of the calls from

Defendant, Plaintiff’s caller ID identified the calls were being initiated from, but not limited to,

the following phone numbers: 212-453-4445, 612-486-0973, 719-696-175.

          28.   Defendant did not have the express consent of the Plaintiff to call him on the

account they called him on.

         29.    Plaintiff expressly revoked any express consent Defendant may have mistakenly

believed it had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone

number by the use of an ATDS or a pre-recorded or artificial voice.



                                                  4
  Case 8:19-cv-00705-JSM-SPF Document 1 Filed 03/22/19 Page 5 of 9 PageID 5



        30.    Defendant attempted to collect a debt from the Plaintiff by this campaign of

telephone calls.

        31.    Defendant was put on notice Plaintiff did not want the Defendant contacting him.

        32.    Defendant made at least one call to (863) 605--5627.

        33.    Defendant made at least one call to (863) 605--5627 using an ATDS.

        34.    Defendant made at least fifty (50) calls to (863) 605--5627.

        35.    Defendant made at least fifty (50) calls to (863) 605--5627 using an ATDS.

        36.    Defendant made at least one hundred (100) calls to (863) 605--5627.

        37.    Defendant made at least one hundred (100) calls to (863) 605--5627 using an

ATDS.

        38.    Defendant made at least one hundred and seventy-five (175) calls to (863) 605--

5627.

        39.    Defendant made at least one hundred and seventy-five (175) calls to (863) 605--

5627 using an ATDS.

        40.    Defendant made at least two hundred and ten (210) calls to (863) 605--5627.

        41.    Defendant made at least two hundred and ten (210) calls to (863) 605--5627 using

an ATDS.

        42.    Each call the Defendant made to the Plaintiff’s cell phone was done so without the

“express permission” of the Plaintiff.

        43.    Defendant has called other people’s cell phones without their express consent.

        44.    Each call the Defendant made to the Plaintiff was made using an ATDS, which has

the capacity to store or produce telephone numbers to be called, without human intervention, using



                                                5
  Case 8:19-cv-00705-JSM-SPF Document 1 Filed 03/22/19 Page 6 of 9 PageID 6



a random or sequential number generator; and to dial such numbers as specified by 47 U.S.C §

227(a)(1).

        45.     The calls at issue were placed by the Defendant using a “prerecorded voice,” as

specified by the TCPA, 47 U.S.C. § 227(b)(1)(A).

        46.     Plaintiff repeatedly requested the Defendant to stop calling       his cell phone,

however, the Defendant continued to make calls.

        47.     Defendant has admitted to calling cell phones using an ATDS after that person

asked for the calls to stop.

        48.     Plaintiff’s conversations with the Defendant putting them on notice that he did not

want more phone calls were ignored.

        49.     Defendant has recorded at least one conversation with the Plaintiff.

        50.     Defendant has recorded numerous conversations with the Plaintiff.

        51.     Defendant has made approximately two hundred and ten (210) calls to Plaintiff’s

aforementioned cellular telephone number since in or about 2015 which will be established exactly

once Defendant turns over their dialer records.

        52.     Despite actual knowledge of their wrongdoing, the Defendant continued the

campaign of abusive robocalls.

        53.     Defendant has been sued in federal court where the allegations include: calling an

individual using an ATDS after the individual asked for the calls to stop.

        54.     By effectuating these unlawful phone calls, Defendants have caused Plaintiff the

very harm that Congress sought to prevent—namely, a "nuisance and invasion of privacy."




                                                  6
  Case 8:19-cv-00705-JSM-SPF Document 1 Filed 03/22/19 Page 7 of 9 PageID 7



       55.     Defendant’s aggravating and annoying phone calls trespassed upon and interfered

with Plaintiff’s rights and interests in his cellular telephone and cellular telephone line, by

intruding upon Plaintiff’s seclusion.

       56.     Defendant’s phone calls harmed Plaintiff by wasting his time.

       57.     Moreover, "wireless customers [like Plaintiff] are charged for incoming calls

whether they pay in advance or after the minutes are used." In re: Rules Implementing the TCPA

of 1991, 23 FCC Rcd 559, 562 (2007). Defendant’s phone calls harmed Plaintiff by depleting the

battery life on his cellular telephone, and by using minutes allocated to Plaintiff by his cellular

telephone service provider.

       58.     Defendant’s corporate policy and procedures are structured as to continue to call

individuals like the Plaintiff, despite these individuals revoking any consent the Defendant may

have mistakenly believed it had.

       59.     Defendant’s corporate policy and procedures provided no means for the Plaintiff to

have her aforementioned cellular number removed from the call list.

       60.     Defendant has a corporate policy of using an ATDS or a prerecorded or artificial

voice message to collect debts from individuals such as Plaintiff for its financial benefit.

       61.     Plaintiff expressly revoked any consent Defendant may have mistakenly believed

it had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone by the use

of an ATDS or a pre-recorded or artificial voice immediately upon Defendant’s placement of the

calls. Making money while breaking the law is considered an incentive to continue violating the

TCPA and other state and federal statutes.




                                                  7
  Case 8:19-cv-00705-JSM-SPF Document 1 Filed 03/22/19 Page 8 of 9 PageID 8



         62.   Defendant never had the Plaintiff’s expressed consent for placement of telephone

calls to his aforementioned cellular telephone by the use of an ATDS or a pre-recorded or artificial

voice.

         63.   None of Defendant’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. §227(b)(1)(A).

         64.   Defendant violated the TCPA with respect to the Plaintiff.

         65.   Defendant willfully or knowingly violated the TCPA with respect to the Plaintiff.

                                                 COUNT I
                                          (Violation of the TCPA)

         66.   Plaintiff incorporates Paragraphs one (1) through sixty-five (65).

         67.   Defendant willfully violated the TCPA with respect to the Plaintiff each time they

called the Plaintiff after he revoked his consent to be called by them using an ATDS or pre-

recorded voice.

         68.   Defendant knowingly violated the TCPA with respect to the Plaintiff, especially for

each of the auto-dialed calls made to Plaintiff’s cellular telephone after Plaintiff revoked his

consent to be called by them using an ATDS or pre-recorded voice.

         69.   Defendant, First Contact, LLC, repeatedly placed non-emergency telephone calls

to the wireless telephone number of Plaintiff using an automatic telephone dialing system or

prerecorded or artificial voice without Plaintiff’s prior express consent in violation of federal law,

including 47 U.S.C § 227(b)(1)(A)(iii).

         70.   As a result of Defendant’s illegal conduct, Plaintiff suffered actual damages and,

under § 227(b)(3)(B), is entitled to, inter alia, a minimum of $500.00 in damages for each such

violation of the TCPA.


                                                  8
 Case 8:19-cv-00705-JSM-SPF Document 1 Filed 03/22/19 Page 9 of 9 PageID 9



       71.     Plaintiff is also entitled to, and does, seek injunctive relief prohibiting Defendant,

First Contact, LLC, from violating the TCPA in the future.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant for statutory damages, punitive damages, actual damages and any

other such relief the court may deem just and proper.

                                              Respectfully submitted,

                                              Amanda J. Allen, Esq.
                                              Amanda J. Allen, Esquire
                                              Florida Bar No. 0098228
                                              William Peerce Howard, Esquire
                                              Florida Bar No. 0103330
                                              The Consumer Protection Firm
                                              4030 Henderson Boulevard
                                              Tampa, FL 33629
                                              Telephone: (813) 500-1500
                                              Facsimile: (813) 435-2369
                                              Amanda@TheConsumerProtectionFirm.com
                                              Billy@TheConsumerProtectionFirm.com
                                              Attorney for Plaintiff




                                                 9
